McAdam, J.
The commissioners of charities and correction, when suing as overseers of the poor, must sue in their individual names, with their official designation added (Supervisors, &c., v. Stimson, 4 Hill, 136; Comm’ rs, &c., v. Peck, 5 Id. 215 ; Paige v. Fazackerly, 36 Barb. 392 ; Gould v. Glass, 19 Id. 179; Hill & Den. *374Supp. 279 ; Agent, &c. v. Rickeman, 1 Den. 279 ; Trustees, &c., v. Acker, 26 How. Pr. 263; Hathaway v. Town of Homer, 5 Lans. 273 ; Hart v. Benson, 18 How. Pr. 302). The “ board,” as such, lias no legal entity, and is incapable of maintaining an action. The statute calls these officials “ commissioners,” and their office “a department.” The “board,” as such, not having legal capacity to sue, tlie demurrer interposed on that ground is well taken and must be sustained, with leave to the plaintiffs to amend, on payment, within six days, of the costs of an issue of law.